COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS
                                                    §
    LAURANCE KRIEGEL,                                                              No. 08-19-00115-CV
                                                             §
                                       Appellant,                                        Appeal from the
                                                             §
    v.                                                                                   State Office of
                                                             §
    SOUTHWESTERN PUBLIC                                                          Administrative Hearings
    SERVICE COMPANY AND XCEL                                 §
    ENERGY,                                                                 (SOAH Docket No. XXX-XX-XXXX
                                                             §                 PUC Docket No. 48973)
                                       Appellees.
                                                             §

                                          MEMORANDUM OPINION

           This appeal is before the Court to determine whether it should be dismissed for want of

jurisdiction. Laurance Kriegel, pro se, is attempting to appeal from an order entered by an

Administrative Law Judge on February 19, 2019, denying Kriegel’s motion to intervene in a

proceeding entitled “Application of Southwestern Public Service Company for Authority to

Reconcile Fuel and Purchased Power Costs” in State Office of Administrative Hearing Docket No.

XXX-XX-XXXX (PUC Docket No. 48973). Kriegel mailed notice of appeal directly to the 353rd

District Court of Travis County, but the District Court1 returned the document and the tendered

filing fee to Kriegel and informed him that it was not the correct recipient for the notice of appeal

and filing fee. The letter informed Kriegel that the District Court could not provide him with legal




1
    The letter is signed by the Court Operations Officer for the 353rd District Court.
advice, but it suggested that either the Travis County District Clerk or the Third Court of Appeals

might be the correct recipient for filing a notice of appeal. On March 12, 2019, Kriegel filed a

notice of appeal with the Third Court of Appeals seeking to challenge both the administrative order

and the 353rd District Court’s refusal to file his notice of appeal. The case was transferred to the

Eighth Court of Appeals pursuant to a docket equalization order entered by the Texas Supreme

Court.

         The administrative order entered on February 19, 2019 is not directly appealable to a court

of appeals by filing a notice of appeal. A party who wishes to challenge an order entered in an

administrative proceeding is required to file a petition for judicial review pursuant to Section

2001.176 of the Texas Government Code. See TEX.GOV’T CODE ANN. § 2001.176(a) (“A person

initiates judicial review in a contested case by filing a petition not later than the 30th day after the

date the decision or order that is the subject of complaint is final and appealable.”). The petition

must be filed in a Travis County district court unless otherwise provided by statute. TEX.GOV’T

CODE ANN. § 2001.176(b). Kriegel did not file a petition for judicial review in a Travis County

district court in compliance with Section 2001.176. Consequently, we lack jurisdiction of his

purported appeal from the administrative order.

         The only remaining question is whether the 353rd District Court’s letter refusing to file the

notice of appeal and accept the filing fee is appealable. The letter is not a final judgment and we

have found no authority permitting an appeal from this decision. The Clerk of the Court notified

Kriegel that the Court questioned whether it had jurisdiction of the appeal and Kriegel filed a

response. We have reviewed the arguments and authorities provided by Kriegel but do not find

any basis for exercising jurisdiction of an appeal from the District Court’s refusal to file the notice

of appeal submitted by Kriegel. Accordingly, we dismiss the appeal for lack of jurisdiction.



                                                 -2-
                                            GINA M. PALAFOX, Justice
June 5, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -3-